Citation Nr: 1012344	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-07 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
November 1977.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2002 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted service connection for the Veteran's back disability 
and assigned an initial 40 percent evaluation, effective 
April 13, 1999.  The Veteran subsequently appealed with 
respect to the propriety of the initially assigned 
disability rating and effective date.  In an April 2005 
decision, the Board denied an earlier effective date for the 
grant of service connection.  The Veteran did not appeal the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  As such, it is final.   

The Board observes that, at his hearings and in documents of 
record, the Veteran has argued that he is entitled to an 
effective date prior to April 13, 1999, for the grant of 
service connection for his back disability.  In Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), the Court held that once 
a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be 
revised is if it contains clear and unmistakable error 
(CUE).  The Court noted that any other result would vitiate 
the rule of finality.  In other words, the Court has found 
that there are no freestanding claims for an earlier 
effective date.  When such a freestanding claim is raised, 
the Court has held that such an appeal should be dismissed.  
Id. at 299-300.  In the instant case, the January 2002 
rating decision establishing an effective date of April 13, 
1999, for the grant of service connection was subsumed by 
the final April 2005 Board decision upholding the assigned 
effective date.  Therefore, the only way for the Veteran to 
claim entitlement to an effective date prior to April 13, 
1999, for the grant of service connection for his back 
disability is by alleging CUE, with specificity, in the 
April 2005 Board decision.  Brown v. West, 203 F.3d 1378, 
1381 (Fed. Cir. 2000). See also 38 C.F.R. § 20.1104.  To 
date, he has not done so.  

The Board also observes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim for a total 
disability rating based on individual unemployability (TDIU) 
is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned 
for a disability, the claim for TDIU will be considered part 
and parcel of the claim for benefits for the underlying 
disability.  Id.  In the instant case, the Board notes that 
the Veteran has already been awarded a TDIU in recognition 
of the fact that he is unemployed due to his service-
connected back and bilateral knee disabilities.  The Board 
further observes that the Veteran was awarded a TDIU 
effective April 13, 1999, the date service connection was 
established for his back disability.  As the Veteran is in 
receipt of a TDIU for the entire appeal period, no further 
consideration of such under Rice is necessary.

In connection with this appeal, the Veteran testified at a 
Central Office hearing before the undersigned Veterans Law 
Judge in November 2007; a transcript of the hearing is 
associated with the claims file.  Additionally, the Veteran 
testified before two other Veterans Law Judges in December 
2002 and October 2004 regarding the issue on appeal who have 
since left their employment at the Board as well as a 
Decision Review Officer at the RO in January 2004.  Such 
transcripts are also associated with the claims file.  

The issues of entitlement to service connection for 
depression, to include as secondary to the Veteran's 
service-connected back and bilateral knee disabilities; a 
bilateral shoulder disorder; and a neck disorder have been 
raised by the record, specifically in the Veteran's 
representative's January 2010 Written Brief Presentation, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ for 
appropriate action.  

This case was previously remanded by the Board in February 
2008 for further development.  However, for the reasons 
discussed below, the Board finds that another remand is 
necessary.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his back 
disability.  In this regard, the Board observes that he was 
last examined by VA in July 2005.  In his January 2010 
Written Brief Presentation, the Veteran's representative 
alleged that the Veteran's service-connected back disability 
has increased in severity.  Moreover, as the record 
demonstrates that the Veteran's back disability is 
manifested by disc involvement, the Board finds that a 
thorough evaluation of any associated objective neurological 
abnormalities is warranted.  In this regard, the Board notes 
that the Veteran's representative has argued for separate 
ratings for the Veteran's sciatic pain.  Therefore, a remand 
is necessary in order to schedule the Veteran for an 
appropriate VA examination in order to assess the current 
nature and severity of his service-connected back 
disability, to include any associated neurologic 
manifestations.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current nature and severity of his 
back disability.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  

The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected back 
disability.  The examiner should indicate 
whether he has any associated objective 
neurological abnormalities and, if so, the 
severity of such manifestations.

All opinions expressed should be 
accompanied by supporting rationale.  

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



